Title: General Orders, 2 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Friday August 2d 1782
                     Parole France.
                     Countersigns Paris 
                  Bourdeaux
                  Before baggage teams are allotted to the different regiments the general thinks it expedient the officers should be informed that he expects the baggage of the army will this Campaign be contracted in sSize and weight as much as possible, He intends his own personal baggage and Cloathing shall be contained in a portmanteau—Commanding officers of regiments and corps will be pleased to pay attention to this article and see that no unnecessary Lumber is crowded into the Carts and waggoons assigned to the Troops under their Command—sudden and rapid movements may probably disclose how thoroughly this order is carried into execution; should any of the officers immediately concerned be found delinquent they must not be disappointed to see their regiments recorded for disobedience of orders and themselves noticed by name.
                  Some of the huts may be made use of as deposites or upon application to the Quartermaster with the army stores will be provided where the superfluous baggage may be safely placed untill the close of the Campaign.
                  The Men belonging to the marching regiments now imployed in the Laboratory are untill further orders to join their corps a sufficient number of the Recruits joined Captn Moodies company of Artillery will replace them.
                  Lieutenant Colonel Vose will immediately repair to the Lines to releive Major Keith in the Command of the Infantry—Major Keith is to return to Westpoint as soon as he is releived.
                  For Fatigue tomorrow 8th Massachusetts regiment.
               